Exhibit EMPIRE STATE MUNICIPAL EXEMPT TRUST SERIES REFERENCE TRUST AGREEMENT This Reference Trust Agreement dated August 14, 2008, among Glickenhaus & Co., as Depositor, The Bank of New York Mellon, as Trustee and CapeLogic, Inc., as Evaluator, sets forth certain provisions in full and incorporates other provisions by reference to the document entitled “Empire State Municipal Exempt Trust, Guaranteed Series 182 (and Subsequent Series), Trust Indenture and Agreement” dated November9, 2005, as amended in part by this Reference Trust Agreement (herein as amended or supplemented called the “Indenture”).This Reference Trust Agreement and the Indenture, as incorporated by reference herein, will constitute a single instrument. WITNESSETH THAT: In consideration of the premises and of the mutual agreements herein contained, the Depositor, the Trustee, and the Evaluator agree as follows: Part I STANDARD TERMS AND CONDITIONS OF TRUST Subject to the provisions of Part II hereof, all the provisions contained in the Indenture are herein incorporated by reference in their entirety and shall be deemed to be a part of this instrument as fully and to the same extent as though said provisions had been set forth in full in this instrument, except that the Indenture is amended in the following manner. (a)Section1.1 shall be amended to add the definition “Diversification Test Day” which shall read as follows: “‘Diversification Test Day’ shall mean the date occurring five Business Days prior to the last Business Day of each quarter of each taxable year of the Trust.” (b)Section1.1 shall be amended to add the definition of “Non-Qualifying Securities” which shall read as follows: “As of each Diversification Test Day, all Securities the holding of which would, unless cured as set forth in Section3.16, cause a Trust not to qualify as a Regulated Investment Company by reason of Sections 851(b)(4) and 851(c) of Internal Revenue Code of 1986, as amended (the “Code”) or any successor provision.” (c)Section1.1 shall be amended to add the definition of “Regulated Investment Company” which shall read as follows: “A Trust that, as disclosed in its Prospectus, intends to be treated and to qualify as a ‘regulated investment company’ within the meaning of the Code.” (d)Section3.6 shall be amended by adding the following after the tenth paragraph thereof: “Distributions shall be made as follows (or in any other manner that, in the opinion of counsel to the Sponsor or the independent public accountants or auditors employed pursuant to Section6.1(e), will satisfy then current requirements of the Code): “(a) Distribution of Capital Gain Net Income for Purposes of Section4982 of the Code. For each calendar year, the Trustee shall determine whether the Trust realized any capital gain net income for the one-year period ending on October31 of such calendar year.
